         Case 1:15-cv-09723-BCM Document 103 Filed 06/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WAI HUNG CHAN, et al.,                                                               06/16/2020

                Plaintiffs,
                                                         15-CV-9723 (BCM)
        -against-
                                                         ORDER
 A TASTE OF MAO, INC., d/b/a
 SZECHUAN PALACE, et al.,

                Defendants.


BARBARA MOSES, United States Magistrate Judge.

       On February 1, 2019, the parties to this Fair Labor Standards Act litigation submitted their

proposed settlement agreement (Original Agreement) (Dkt. No. 87-1) to the Court, and on

February 19, 2019, the Court approved the Original Agreement, pursuant to Cheeks v. Freeport

Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), as fair and reasonable. See Feb. 19, 2019 Order

(Dkt. No. 88) at 2.

       On May 28, 2019, the parties advised the Court that there were certain errors in the Original

Agreement concerning the timing and source of the settlement payments to be made to each of the

five plaintiffs, and sought leave to reopen the case for the purpose of submitting a proposed

amended settlement agreement for Cheeks approval. (Dkt. No. 89.) The Court granted plaintiffs'

request. (Dkt. No. 90.) After two extensions of their deadline to do so (see Dkt. Nos. 92, 94), the

parties submitted their proposed amended settlement agreement (Amended Agreement) (Dkt. No.

95-1) for Cheeks approval on July 31, 2019. (Dkt. No. 95.)

       On October 1, 2019, the Court denied the parties' application for approval of their Amended

Agreement and directed them to either (1) submit further briefing as to why the Amended

Agreement was fair and reasonable, or (2) submit a revised amended settlement agreement. (Dkt.
         Case 1:15-cv-09723-BCM Document 103 Filed 06/16/20 Page 2 of 2



No. 96.) After an extension of their deadline to do so (see Dkt. No. 98), the parties submitted their

proposed revised amended settlement agreement (Revised Amended Agreement) (Dkt. No. 99-1)

for Cheeks approval on October 22, 2019. (Dkt. No. 99.) On October 31, 2019, the Court denied

the parties' application for approval of their Revised Amended Agreement and directed them to

either (1) submit a further revised settlement agreement, or (2) adhere to the Original Agreement

approved on February 19, 2019. (Dkt. No. 100.)

       By letter dated November 8, 2019, the parties advised the Court that they would adhere to

the Original Agreement (Dkt. No. 101), and on November 12, 2019, the Court approved the parties'

November 8 letter. (Dkt. No. 102.)

       The Original Agreement contemplated that all settlement sums would be paid to plaintiffs

within 90 days of the Court's approval thereof, and that the parties would "submit any papers to

the Court that are necessary to effectuate the dismissal of the Lawsuit with prejudice." Original

Ag. ¶¶ 1(a)-(e), 3. Accordingly, the Court, when approving the Original Agreement, directed

"plaintiff to submit a stipulation of dismissal with prejudice no later than seven days following the

final payment of the agreed-upon sums." Feb. 19, 2019 Order at 2. Plaintiff never submitted that

stipulation. However, considerably more than 90 days have passed since the parties advised the

Court that they would adhere to the Original Agreement. Consequently, this action must now be

DISMISSED WITH PREJUDICE, as contemplated by the Original Agreement and the Feb. 19,

2019 Order.

       The Clerk of Court is respectfully directed to terminate this action.

 Dated: New York, New York                           SO ORDERED.
        June 16, 2020

                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge

                                                 2
